 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11   DAVID SAMPSON HUNTER,                       No. 2:18-cv-01751-MCE-KJN
12                    Plaintiff,
13         v.                                    ORDER
14   CAROLYN FETCH, et al.,
15                    Defendants.
16

17         Plaintiff’s Request to Reinstate this Action (ECF No. 53) is DENIED.

18         IT IS SO ORDERED.

19   Dated: March 4, 2019

20
21
22
23
24
25
26
27
28
                                                1
